Citation Nr: 0523183	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-16 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to apportionment of the veteran's compensation 
benefits.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision rendered by the Department 
of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma (the RO).

Procedural history

The veteran served on active duty from August 1968 to July 
1971.  The appellant is  the veteran's spouse.

In May 2003, the RO informed the appellant that her request 
for apportionment of the veteran's VA compensation had been 
denied.  She indicated disagreement with that decision and, 
after being issued a Statement of the Case (SOC), she 
perfected her appeal by submitting a substantive appeal (VA 
Form 9) in May 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and the appellant if further action is required of them.


REMAND

After a review of the record, the Board finds that additional 
action must be taken prior to further appellate review of 
this claim.

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations.  See 38 C.F.R. 
§§ 19.100 et seq.; 38 C.F.R. §§ 20.500 et seq.  

Under 38 C.F.R. § 19.100 (2004), all interested parties will 
be specifically notified of the action taken by the agency of 
original jurisdiction in a simultaneously contested claim and 
of the right and time limit for initiation of an appeal, as 
well as hearing and representation rights.  Under 38 C.F.R. 
§ 19.101 (2004), upon the filing of a notice of disagreement 
in a simultaneously contested claim, all interested parties 
and their representatives will be furnished with a copy of 
the SOC.  The interested parties who filed notices of 
disagreement will be duly notified of the right to file, and 
the time limit within which to file, a substantive appeal.  
Under 38 C.F.R. § 19.102 (2004), when a substantive appeal is 
filed in a simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information that could 
directly affect the payment or potential payment of the 
benefit that is the subject of the contested claim.

The Board notes that the veteran was not furnished with a 
copy of the SOC issued to the appellant in March 2005, nor 
with a copy of the Supplemental Statement of the Case (SSOC) 
issued to her in May 2005.  Thus, it appears that the veteran 
was not apprised of the status of the appellant's case and 
the arguments raised by the appellant, as required pursuant 
to the above regulations.  This situation must be addressed 
prior to any further review of this case by the Board.

The Board is also of the opinion that additional development 
of the evidence would be helpful.  The veteran has alleged 
that he provides the appellant with $500 per month, while the 
appellant has alleged that no such payment has ever been 
received.  Such payment, or the lack thereof, may be a 
determining factor in ascertaining whether the appellant may 
be awarded an apportionment of the veteran's VA compensation.  
See 38 C.F.R.§ 3.451 (2004).   

The Board believes that both parties should present financial 
data, such as bank statements, deposit slips, or copies of 
cancelled checks, to support their positions.  The appellant 
should provide documentation of any action taken against the 
veteran with respect to non support, such as court orders.  





	(CONTINUED ON NEXT PAGE)


In view of the foregoing, this claim is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  Both the veteran and the appellant 
should be requested to furnish copies of 
all pertinent records relating to 
purported (non)payment of money by the 
veteran to the appellant.

2.  The claims file should be reviewed to 
ensure that contested claims procedures 
have been followed.
In particular, the veteran must be 
advised of the findings of the RO, as set 
forth in the SOC and SSOC, and be offered 
the opportunity to present argument and 
evidence on his behalf.

3.  After accomplishment of the above, 
VBA should review the evidence in its 
entirety and determine whether 
apportionment of the veteran's VA 
compensation is appropriate.  If the 
appellant's claim remains denied, a SSOC 
should be provided to the appellant and 
the veteran.  An appropriate period of 
time should be allowed for response, 
after which the case should be returned 
to the Board.
 
The veteran and the appellant have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

